Citation Nr: 0508711	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-05 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for low back pain due 
to a compression fracture of L1, currently assigned a 30 
percent disability evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from May 1993 to September 
1996.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied an evaluation 
in excess of 30 percent for the veteran's back pain due to a 
compression fracture of L1.  The Board remanded the case in 
February 2004 for additional development and adjudication, 
which has since been accomplished.  The case is once again 
before the Board for review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  The veteran's low back pain due to a compression fracture 
of L1 is manifested by complaints of pain with radiation to 
the left buttock, no objective neurological findings, and X-
ray evidence of mild degenerative changes and slight 
narrowing of the disk space at L4-5.  

3.  The veteran's thoracolumbar spine has motion limited to 
50 degrees of flexion, 20 degrees of extension, 15 degrees of 
right and left lateral flexion, and 10 degrees of right and 
left lateral rotation, with pain present at extremes of 
motion.

4.  The veteran's thoracolumbar spine is not ankylosed.





CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
low back pain due to a compression fracture of L1 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 
4.71a, Diagnostic Codes 5285, 5292, 5293 (as in effect both 
prior to and on and after September 23, 2002) and 5243 (as in 
effect on and after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an evaluation in excess of 30 percent 
for his service-connected low back pain due to a compression 
fracture of L1.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence, and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The veteran in this case was informed of the evidence needed 
to substantiate his claim by means of a letter dated in July 
2002, rating decisions issued in September 2002 and October 
2002, a statement of the case issued in January 2003, and a 
supplemental statement of the case issued in August 2004.  As 
a whole, these documents satisfy the notice requirements of 
38 U.S.C.A. § 5103.  The Board notes that the RO's July 2002 
letter notifying the veteran of the division of 
responsibility between himself and VA in obtaining evidence 
needed to substantiate his claim was provided prior to the 
initial RO adjudication of the claim in September 2002, as 
required by the recent decision of the United States Court of 
Appeals for Veterans Claims (Court) in Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Pelegrini, the Court held that a VCAA notice consistent 
with 38 U.S.C.               § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

Although the July 2002 notice letter does not specifically 
contain the "fourth element," the Board finds that the 
veteran was otherwise fully notified of the need to submit 
any evidence pertaining to his claim through the documents 
described above.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  A supplemental 
statement of the case issued in August 2004 also notified the 
veteran of the recently revised rating criteria for the 
spine.  Since each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the veteran covering all content 
requirements is harmless error.

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the veteran and 
his representative.  Moreover, pursuant to the Board's 
February 2004 remand, the veteran was afforded a thorough VA 
examination of his spine in June 2004.  This examination 
appears adequate for rating purposes, with findings required 
to evaluate his back disability under both the old and the 
revised rating criteria.  Thus, under the circumstances of 
this case, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Merits of the Claim

A.  Procedural Background

The record shows that the veteran was treated for a low back 
strain while on active duty.  As a result, a July 1998 rating 
decision granted service connection and assigned a 20 percent 
evaluation for low back pain, effective October 1997.  

In a July 2001 rating decision, the RO granted an increased 
evaluation to 30 percent, effective March 2001.  The RO 
concluded that a 20 percent evaluation was warranted for 
moderate limitation of motion of the lumbar spine under 
Diagnostic Code (DC) 5292, with an additional 10 percent 
evaluation assigned for demonstrable deformity of a vertebral 
body under DC 5285.  Therefore, the issue on appeal is 
entitlement to an evaluation in excess of 30 percent for low 
back pain due to a compression fracture of L1.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).

B.  Factual Background

In a March 2002 letter, a VA physician stated that the 
veteran had received VA outpatient treatment since January 
2001 for low back pain.  The physician explained that the 
veteran was advised to avoid sudden bending, twisting, and 
heavy lifting, all of which would aggravate his symptoms.  
The physician explained that the veteran would benefit and be 
more functional in a job that would avoid the above 
activities.  In a June 2002 letter, the County Road 
Commission wrote that the veteran had been employed there as 
an equipment operator since November 2001.  

VA outpatient treatment records dated from 2001 to 2002 show 
treatment for various problems, including the veteran's low 
back pain.  These records, in essence, show that the 
veteran's low back pain was being treated with Ibuprofen and 
Flexeril.  In July 2002, the veteran requested a back brace.  
An examination revealed positive straight leg raising with 
pain.  No other significant objective findings were reported.  
The diagnostic impression was low back pain. 

At an August 2002 VA examination, the veteran reported that 
he was working for the road commission as an equipment 
operator.  He complained of pain, tightness, and a squeezing-
type feeling with numbness in his lower back.  A physical 
examination revealed that the veteran's posture was good and 
that he was able to walk on his heels and toes.  The 
lumbosacral spine had fair alignment, normal lumbar lordosis, 
with no scoliosis or kyphosis.  Muscle tone was good without 
spasm.  Range-of-motion testing, both active and passive, 
revealed flexion of 55 degrees, with pain at the end of 
motion, extension of 25 degrees, with pain at the end of 
motion, right and left lateral flexion of 20 degrees, and 
right and left lateral rotation of 15 degrees.  There was no 
evidence of any incoordination, weakness, or fatigue, and no 
evidence of any functional loss due to pain.  No neurological 
findings were shown in either lower extremity.  Muscle tone 
was good and sensation was normal.  Straight leg raising was 
55 degrees with a negative Lasegue test.  X-rays of the 
lumbar spine were normal, with good alignment and 
satisfactory disc spaces.  A CT scan revealed left 
paracentral disc herniation at L4-5, with moderate effacement 
of the thecal sac.  Under the diagnosis section, the examiner 
noted: "History of onset of low back pain while in the 
military.  Currently, there is minimal limitation of motion 
of the lower back, but no neurological deficiency in the 
limbs."  

Pursuant to the Board's remand, the veteran was afforded 
another VA compensation examination in June 2004.  The 
veteran told the examiner that he suffered from constant low 
back pain, with moderate stiffness, moderate spasm, and 
radiation to the left buttock and posterior thigh.  He said 
he could walk more than a quarter mile but less than a mile.  
He denied any incapacitating episodes, flare-ups, 
paresthesias, weakness in his legs or feet, and urinary 
problems such as frequency, urgency, and incontinence.  

A physical examination revealed that the veteran's posture 
was normal.  Range-of-motion testing of the thoracolumbar 
spine revealed flexion of 50 degrees, extension of 20 
degrees, right and left lateral flexion of 15 degrees, right 
and left lateral rotation of 10 degrees.  Pain was present at 
extremes of motion.  The examiner indicated that, although 
the veteran's spine demonstrated limitation of motion, 
findings were normal for the veteran.  The examiner also 
noted that the veteran's complaints of pain were very 
subjective and inconsistent with his known pathology.  It was 
also noted that the veteran was resistant.  Neurological 
evaluation revealed no abnormal sensation in either lower 
extremity.  The examiner determined that the veteran's usual 
range of motion of the lumbar spine was not additionally 
limited by weakness, instability, stiffness, lack of 
endurance, or fatigability.  However, motion was limited by 
pain and stiffness, although the extent of that limitation 
was masked by the veteran's subjective complaints of pain and 
resistance to the examination.  The examiner therefore 
estimated that the veteran's lumbar spine motion was limited 
by approximately 25 percent due to pain and stiffness.  

Radiographs revealed that the vertebrae were in normal 
alignment and curvature, intact vertebral bodies and 
pedicles, a mild degree of degenerative changes with slight 
narrowing of the disk space at L4-5, and no evidence of any 
spondylolisthesis.  Based on the foregoing, the examiner 
concluded with a diagnosis of left paracentral disk 
herniation at the L4-5 level with moderate effacement of the 
thecal sac.  

C.  Legal Criteria 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

The veteran's back disability is currently evaluated under 
DCs 5292-5285.  In the assignment of Diagnostic Code numbers, 
hyphenated Diagnostic Codes may be used.  Injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  Diseases will be identified by the number 
assigned to the disease itself, with the residual condition 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (2004).

When the RO initially evaluated the veteran's back 
disability, DC 5292 provided a 10 percent evaluation for 
slight limitation of motion of the lumbar spine, a 20 percent 
evaluation for moderate limitation of motion of the lumbar 
spine, and a 40 percent evaluation for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292.  In 
addition, DC 5285 also provided a 10 percent evaluation for 
demonstrable deformity of a vertebral body.  38 C.F.R. 
§ 4.71a, DC 5285. 

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's low back disability is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  However, the veteran does get the benefit of having 
both the old regulation and the new regulation considered for 
the period after the change was made.  See VAOPGCPREC 3-00.  
That guidance is consistent with longstanding statutory law, 
to the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).  

The first amendment pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Prior 
to September 23, 2002, DC 5293 provided a 20 percent 
evaluation for moderate intervertebral disc syndrome with 
recurring attacks; a 40 percent evaluation for severe 
intervertebral disc syndrome, featuring recurring attacks 
with intermittent relief; and a 60 percent evaluation for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, DC 5293.  

Under the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).

A 20 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

With respect to neurologic manifestations, DC 8520 pertains 
to paralysis of the sciatic nerve.  Under this provision, 
mild incomplete paralysis warrants a 10 percent disability 
evaluation; moderate incomplete paralysis warrants a 20 
percent disability evaluation; moderately severe incomplete 
paralysis warrants a 40 percent disability evaluation; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability evaluation.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. § 
4.121a, Diagnostic Code 8520 (2004).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

VA also amended its Schedule for Rating Disabilities, 38 
C.F.R. Part 4, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
lumbosacral strain under Diagnostic Code 5237, spinal 
stenosis under Diagnostic Code 5238, degenerative arthritis 
of the spine under Diagnostic Code 5242, and intervertebral 
disc syndrome under Diagnostic Code 5243.  See 68 Fed. Reg. 
51,454, 51,456-57 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a).  The revised rating criteria became effective 
September 26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  Although the latest amendment purported to make only 
editorial, not substantive changes to the criteria for 
evaluating intervertebral disc syndrome that became effective 
in 2002, the notes defining incapacitating episode and 
chronic orthopedic and neurologic manifestations were 
initially apparently deleted.  They have since been re-
inserted into the rating schedule somewhat revised.  

In this regard, according to the General Rating Formula for 
Diseases and Injuries of the Spine, any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, were still to be separately 
rated under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71(a) Note (1) preceding Diagnostic Codes 5235-5242; see 
also 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2), as 
amended by 67 Fed. Reg. 54345-54349 (August 22, 2002).  
Further, Note (1) to Diagnostic Code 5243 (formerly 
Diagnostic Code 5293) now reads that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note (1).  Note (2) now provides that if intervertebral 
disc syndrome is present in more than one spinal segment, 
provided that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, Note (2).  

Consequently, the revised criteria effective September 2002 
and in September 2003 provide that, in addition to evaluating 
disc disease based on incapacitating episodes, disc disease 
may also be evaluated by combining, under 38 C.F.R. § 4.25, 
separate evaluations of its chronic orthopedic and neurologic 
manifestations, with evaluations for all disabilities, and 
assigning whichever method results in the higher evaluation.  

As to the General Rating Formula for Diseases and Injuries of 
the Spine, the new regulations provide the following rating 
criteria: A 100 percent evaluation is appropriate for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation for 
favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  A 20 percent evaluation is appropriate where there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71 (2004).

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also provide the following 
Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

In addition to applicable schedular criteria, VA is required 
to consider whether an increased evaluation could be assigned 
on the basis of functional loss due to pain and/or weakness, 
to the extent that any such symptoms are supported by 
adequate pathology.  38 C.F.R. §§ 4.40, 4.45 and 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  
Regulation 4.40 provides, in pertinent part, that it is 
"essential that the examination on which ratings are based" 
adequately portray the "functional loss" accompanying the 
purportedly disabling condition which is the subject of the 
claim.  In defining that term, the regulation further states 
that functional loss may be due to "pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant" and that a joint "which becomes painful on use 
must be regarded as seriously disabled."  Regulation 4.45 
states that to determine the factors causing disability of 
the joints inquiry must be directed toward, inter alia, 
"[p]ain on movement".  38 C.F.R. § 4.45(f).  Thus, pain on 
use is as important in rating a low back disability as is 
limitation of motion, since "functional loss caused by either 
factor should be compensated at the same rate.  

D.  Analysis

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to an evaluation in excess 
of 30 percent for his low back pain due to a compression 
fracture of L1.  The evidence does not show that the 
veteran's lumbar spine demonstrates more than moderate 
limitation of motion under DC 5292.  Range-of-motion testing 
in August 2002 revealed flexion of 55 degrees, extension of 
25 degrees, right and left lateral flexion of 20 degrees, and 
right and left lateral rotation of 15 degrees.  Testing in 
June 2004 revealed only a slight decrease in range of motion, 
with flexion of 50 degrees, extension of 20 degrees, right 
and left lateral flexion of 15 degrees, and right and left 
lateral rotation of 10 degrees.  The Board concludes that 
these findings are analogous to no more than moderate 
limitation of motion under DC 5292, for which a 20 percent 
evaluation is assigned.  Accordingly, an evaluation higher 
than 30 percent for the veteran's back disability is not 
warranted under the old criteria. 

The Board also finds that an evaluation in excess of 30 
percent is not warranted under the revised rating criteria 
for evaluation limitation of motion of the thoracolumbar 
spine.  A 30 percent evaluation under the revised criteria 
pertains only to the cervical spine, which is not part of the 
veteran's service-connected back disability.  A 40 percent 
evaluation under the revised criteria requires flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  In this case, 
the veteran was able to flex his thoracolumbar spine to 55 
degrees in August 2002 and to 50 degrees in June 2004, which 
is significantly greater than 30 degrees.  The record also 
contains no evidence of favorable or unfavorable ankylosis of 
the thoracolumbar spine, thereby precluding a higher 
evaluation under the revised rating criteria. 

In addition, the Board finds that an evaluation in excess of 
30 percent is not warranted under the old and the revised 
criteria for evaluating intervertebral disc syndrome.  Under 
the former criteria, a 40 percent evaluation required severe 
intervertebral disc syndrome, featuring recurring attacks 
with intermittent relief.  In this case, however, no 
significant neurological findings have been shown in either 
lower extremity.  For example, a VA examiner in August 2002 
specifically stated that the veteran had no neurological 
deficiency in either lower extremity.  A VA examiner in June 
2004 concurred, stating that a neurological examination 
revealed no abnormal sensation in either lower extremity.  
Thus, the evidence does not support a finding that the 
veteran's low back disability is manifested by more than 
moderate intervertebral disc syndrome under DC 5293.  

An evaluation higher than 30 percent is also not warranted 
under the revised rating criteria for intervertebral disc 
syndrome.  First, the veteran never reported incapacitating 
episodes due to his low back disability, and specifically 
denied such episodes at his most recent VA examination.  
Moreover, since no objective neurological findings were 
reported during two VA compensation examinations, incomplete 
paralysis of the sciatic nerve has not been shown which could 
potentially result in a higher evaluation under DC 8520.  

Finally, the Board finds that there is simply no objective 
evidence of weakened movement, excess fatigability with use, 
or incoordination of the lumbar spine which would indicate 
additional functional loss due to pain to warrant a higher 
evaluation.  A VA examiner in August 2002 found no evidence 
of any incoordination, weakness, or fatigue, and no evidence 
of any functional loss due to pain.  A VA examiner in June 
2004 also noted that the veteran's complaints of pain were 
inconsistent with his known pathology.  Although it was noted 
that motion was limited by some pain and stiffness, the 
extent of that limitation was masked by the veteran's 
subjective complaints of pain and resistance to the 
examination.  Moreover, the veteran walked with a normal gait 
and was able to walk on his heels and toes.  Thus, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 have been 
considered as mandated by DeLuca, 8 Vet. App. at 204-07, but 
do not apply in the absence of relevant objective findings. 

The Board thus concludes that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's low back disability.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, the appeal 
must be denied.



E.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, there is no evidence that the veteran's back 
disability has markedly interfered with his employment or 
required frequent periods of hospitalization.  The record 
shows that the veteran has been working full time as an 
equipment operator since November 2001.  No evidence has been 
submitted showing that he has lost any significant time from 
work due to his low back disability.  In any event, the Board 
notes that any impairment in the veteran's ability to work is 
already contemplated by the applicable schedular criteria.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).  Thus, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

An evaluation in excess of 30 percent for low back pain due 
to a compression fracture of L1is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


